  Case 5:20-cv-00768-TJH-PVC Document 534 Filed 09/17/20 Page 1 of 1 Page ID #:11840

                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
                                            CIVIL MINUTES - GENERAL


Case No.          ED CV 20-0768TJH(PVC)                                           Date     SEPTEMBER 17, 2020


Title     Kelvin Hernandez Roman et al v. Chad F. Wolf et al.,


Present: The Honorable             TERRY J. HATTER, JR., UNITED STATES DISTRICT JUDGE



                  YOLANDA SKIPPER                                              NOT REPORTED
                          Deputy Clerk                                           Court Reporter


                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                            None Present                                         None Present



Proceedings:          IN CHAMBERS-ORDER AND NOTICE TO ALL PARTIES


        Counsel are hereby notified that pursuant to the Judge's directive, the Government is ordered to
        file a status report by 2:00 p.m. today will available information regarding the Covid-19 outbreak at
        Adelanto.


        IT IS SO ORDERED.



        cc: all parties




        CV-90                                       CIVIL MINUTES - GENERAL            Initials of Deputy Clerk ys
